Citation Nr: 1104311	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-08 063	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema, including as due 
to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964 and from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The Board previously noted in the July 2010 remand, that in 
personal statements as well as in his Board hearing testimony, 
the Veteran expressed the desire to expand his claim to include 
entitlement to service connection for a generalized lung 
disorder, to include as due to asbestos exposure.  The October 
2004 rating decision, the Statement of the Case, and the 
Supplemental Statements of the Case addressed the narrow issue of 
entitlement to service connection for emphysema, to include as 
due to asbestos exposure.  Therefore, the Board found it would be 
improper to adjudicate a broader claim of entitlement to service 
connection for a generalized lung disorder.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008); Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); 38 C.F.R. §§ 19.29, 19.31.

This claim was previously remanded by the Board in August 2009 
and again in July 2010.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1960 to September 1964 and from November 1964 to 
November 1966.
 
2.	On January 21, 2011, the Board was notified by the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional 
Office that the Veteran died in April 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K.A. KENNERLY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


